Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5-7, 10, 15, 17, 21-26, & 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 28 recite no material [is] added, which is a negative limitation.  A negative limitation requires support in the specification; merely illustrating an embodiment lacking the relevant structure does not, by itself, provide support.  If the specification does not provide explicit support for a negative limitation, it can instead be supported if “the specification describes a reason to exclude the relevant limitation.”  See Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (Fed. Cir. 2015). In this case, applicant has failed to identify any written support for this feature. The specification does not explicitly describe this negative limitation. Nor is there any apparent discussion of a reason of excluding this step.  To the contrary, the specification actually suggests adding material might be beneficial because paragraph [0038] states the repair method may be performed repeatedly, but states this repetition is limited by a minimum thickness after material removal.  Thus, a method of adding material to remove the one drawback All other claims are rejected based on their dependence.

The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2, 5-7, 10, 15, 17, & 21-26, are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 introduces in step (a) a bounding surface of a flow channel.  Later in step (c) the claim recites remelting at least a part of the bounding surface of the flow channel segment.  The initial feature refers to a bounding surface of only a flow channel not a flow channel segment.  And the claim has a separately introduced element called the flow channel segment.  Thus, it is unclear if the same bounding surface is being referred to in both places.  There are several potential ways to fix the issues, which have slightly different results in claim interpretation.  One, is reciting (in step a) ‘a bounding surface of the flow channel segment.’  Two, is introducing (in step c) ‘a second bounding surface.’  Three, is deleting the newly added word segment in step c.  Four, is mirror the language of claim 28.  For purposes of examination, the first interpretation has been used.  Claims 2, 5-7, 10, 15, 17, & 21-26 are rejected based on their dependence.
Claim 28 contains similar language, introducing a bounding surface of the flow channel while later referring to the bounding surface of the shroud segment.  While this language is odd, it is not indefinite because the flow channel is a sub-set of the shroud segment, thus the bounding surface does ‘belong’ to both elements.  Nevertheless, applicant may wish to clarify this claim language as well if desired.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 10, 15, 17, & 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0252987 to Greene in view of U.S. 2005/0067065 to Fernihough.
The term flow channel has two potential interpretation.  The term can be read broadly to refer to any channel through which fluids flow in a turbine or turbomachine.  Alternately, the term may be more narrowly interpreted to only refer to the flow path between the tip of an airfoil and the opposing encircling shroud.  This narrower interpretation would require either that the term flow channel have a well understood meaning in the turbomachine arts or that applicant has acted as his own lexicographer.  Regarding acting as lexicographer, applicant discusses the flow channel in [0009] of the published specification.  Based on this paragraph applicant likely intended the term flow channel to have the narrower definition above.  Yet [0009] does not contain any explicit indication that applicant is intending to define the term flow channel.  Rather, it reads more like a preferred embodiment of the structures that might surround one potential flow channel.  As such, applicant has not acted as his own lexicographer with regard to this term.  
It is also not clear that the term flow channel has a universally recognized definition in the turbomachine arts.  U.S. 2009/0175727 to Bischof refers to a “flowpath” having the same type of intended definition.  See Bischof [0002].  Since Bischoff refers to a flowpath contrasting to the recited flow channel examiner concludes there is no single term having an understood definition in the art.  As such, it would be improper to interpret the claim in a narrower fashion.   flow channel is interpreted as any channel through which fluids flow in a turbine or turbomachine.  The segment merely refers to some subset of the larger channel.  In the interest of compact prosecution, an alternate rejection, using the narrower definition is presented below.
Claim 1 recites a method for repairing a damaged flow channel segment to extend the lifetime thereof.  Greene teaches a repair method for turbine components having defects.  Greene teaches providing a turbine bucket, inspecting it for damage, and then repairing the surface.  See Greene Fig. 2.  These repairs would extend the lifetime of the component.  During inspection the coatings are removed and the surface is cleaned.  Se Greene Fig. 2.  
Greene does not explicitly teach the blades being repaired are monocrystalline or directionally solidified.  But Fernihough teaches that the turbine blades may be monocrystalline or directionally solidified.  See Fernihough [0035].  It is obvious to apply a known generic repair technique for turbine blades to known turbine blades.  See MPEP 2143(D).  Fernihough also teaches that such blades sometimes have casting defects.
As noted Greene teaches during the repair process coatings are removed.  Exposing the underlying cast turbine blade may result in previously undiscovered casting defects being detected.  Such defects would also need to be repaired.  Fernihough teaches a method for these repairs.  See Fernihough [0003] and [0015].  Examiner notes that claim 1 recites that the recited component must be provided with damage, and must be remelted.  But claim 1 never explicitly recites that the remelted region is the previously recited damaged region or that the remelting repairs the damage.  Thus, a damaged blade may be provided and may separately have a remelting process for original casting defects.
Fernihough then teaches repairing casting defects by remelting at least a part of the bounding surface in a surface region in such a way that melted material solidifies epitaxially in an inner region facing toward unmelted material and forms a structural region in which a monocrystalline or directionally solidified structure is preserved.  See Fernihough [0017]-[0019] and [0037]-[0038].  Fernihough also teaches that during such a remelting process it is usually “difficult to avoid the formation of a small surface layer of equiaxed grains.”  See Fernihough [0040].  As best understood, this surface layer is equivalent to the polycrystalline…outer region which faces toward the flow channel recited in claim 1.  Fernihough teaches an embodiment in edge region.  See Fernihough [0040] & [0043].  
It would have been obvious to then use the repair method of Fernihough to repair these casting defects as an extra step during the repair process of Greene because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).   
Claim 1 also recites no material [is] added to replace the material of the edge region removed in (d) such that the new dimensions are thinner.  As discussed above, Fernihough teaches an embodiment in which the outer region is machined off.  During that discussion Fernihough teaches that it may be “helpful to add material to the melt pool either before or during melting, so that the portion…[will be larger thus allowing] removal of excess material to restore the originally intended dimension[s].”  See Fernihough [0040].  Contrary to applicant’s remarks, this language is fully consistent with the claim limitation.  Fernihough explicitly teaches that this step is “helpful,” not required.  By teaching the embodiment in which material is added so that the edge region is formed in an extended position (allowing machining back to original dimensions) Fernihough is also teaching the existence of the embodiment in which this material is not added, such that the edge region created does not exceed original dimensions.  Since Fernihough teaches that the added material is designed to ensure original dimensions, it follows that not adding this material would result in slightly thinner dimensions.  The fact that Fernihough did not seem to think this was the ideal embodiment, does not negate that the reference teaches its existence.
Claim 2 recites a heat treatment of the flow channel 20 segment is carried out between (c) and (d) to adjust the lattice structure.  Fernihough teaches performing a heat treatment of the repaired section.  See Fernihough [0042].  Fernihough does not explicitly teach when the heat treatment is performed, it merely states “after the repair, the normal heat treatments…may be carried out.”  Step (d) of claim 2 is described as an optional step in Fernihough.  Thus, we know that the heat treatment can be performed, and work in the absence of the machining step, which is equivalent to being performed before step (d).  It is possible that the "repair" of Fernihough refers to the remelting step alone.  Alternately, it could mean after the edge region is machined off.  Thus, Fernihough does not explicitly state that the heat treatment will precede machining off 
MPEP 2143(E) states it is obvious to try a modification to a system or method if: (1) the prior art identifies a problem or need known at the time of the invention, (2) the prior art teaches a finite number of predictable potential solutions, and (3) one of ordinary skill could have pursued the known solutions with a reasonable expectation of success.  See MPEP 2143(E).  In this case, the need for a heat treatment is a known problem to be addressed.  There are a finite number of options, in this case either immediately after the remelting or after the edge region is machined off.  It would have been obvious to try either scenario, and as there is no evidence that the claimed order of operations would not work, it would be revealed as a viable option and therefore would be obvious.
Alternately, the order of operations of the two steps is viewed as a mere design choice.  It would have been an obvious matter of design choice to modify the Fernihough to heat treat the repair area before the material removal step, since applicant has not disclosed that heat treating before removing the edge region solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of the order of operations, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 5, Greene teaches an assortment of cleaning techniques, including several of those recited.  See Greene [0011].  Fernihough also separately teaches cleaning as well.  Claim 10 recites a melted surface region extends in a direction of the thickness of the flow channel segment over less than or equal to 20% of a thickness of the flow channel segment.   Claims 15 recites that the melting surface region extends…at least 5% of the thickness of the…segment.  Fernihough teaches that the remelt extends “to a depth at least as great as the casting defect.”  Thus, the melt depth is a result effective variable.  See Fernihough [0037].  If the depth of the defect extends 5% of more of the thickness of the segment, the remelted region will likewise meet the feature of claim 15.  If the crack is less than 20% of the thickness the melt thickness will be less than 20%.
Claim 17 recites that the edge region extends in a thickness direction over from 1% to 20% of a melted surface region.  It is unclear if claim 17 is reciting that the edge region has a thickness between 1-20% of the thickness of the melted region, or if the edge region (which extends in a thickness direction) covers 1-20% of the surface area of the melted region.  Given the confusion, either interpretation may be considered acceptable under the broadest reasonable interpretation.  Fernihough does not explicitly teach that that edge region has a thickness of 1-20% of the thickness of the remelted region.  But this edge region is an undesired side effect of the remelting process.  As such, one of ordinary skill would infer that the same thickness of defect occurs as an inherent characteristic.  In other words, applicant was not trying to create a region of 1-20%.  Rather, that is the natural thickness of this undesired region when using this process.  Since Fernihough uses the same type of remelt process and is a U.S. equivalent to one of the cited prior art incorporated methods from [0007] of the specification, the same depth of edge region would be inferred or is inherent (alternate theories).
Claim 21 recites that the damage is a surface crack.  Greene teaches repair of surface cracks.  Claim 22 recites that the shroud segment has a length and width…being greater by a factor of at least 10 than the thickness.  As noted, the segment can be defined as desired, thus such a segment is considered to be defined.  

Claims 1, 5, 10, 15, 17, 21, & 22 are alternately rejected and claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0252987 to Greene in view of U.S. 2005/0067065 to Fernihough and U.S. 2015/0226070 to Plante.
As above, assuming arguendo that the term flow channel in claim 1 must refer to the flow path between the tip of an airfoil and the opposing encircling shroud, the following alternate rejection is made.  Greene teaches repairing gas turbine blades.  Many turbine blades are cast with integral shrouds, shown by Plante.  See Plante [0034].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to repair a cast turbine shroud such as that of Plante using the repair method of Greene.  This also teaches the explicit recitation of a shroud in claim 28.  The remainder of the rejection is substantively identical to the rejection above over Greene in view of Fernihough.  The rejections of claims 5, 7, 10, 17, & 21, are also substantive identical to the rejections above.  
claims 22 and 28 that recite that the length and width…[are] greater by a factor of at least 10 than the thickness.  Examiner previously took Official Notice and now treats as admitted prior art (see MPEP 2144.03(C)) that turbine shrouds of various shapes and thicknesses exist, including some with such dimensions.  It would have been obvious to perform repairs on such a shrouded turbine.  Claims 29 recites the same features as claim 21and is rejected for the same reason.
The rejections relating to the percentage of the shroud segment remelted are not rejected under this alternate rejection.

Claims 1, 2, 5-7, 10, 15, 17, 21-25, & 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0226070 to Plante in view of U.S. 2009/0252987 to Greene, U.S. 2015/0343563 to Burbaum and U.S. 2005/0067065 to Fernihough.
Regarding claim 28, addressed out of order as the narrowest independent claim, Plante teaches a cast turbine blade having a shroud.  This is a base turbine blade.  Plante does not teach repairing this blade.  But it would have been obvious to repair the blade in view of Greene.  Greene teaches a method of repairing a turbine blade.  See Greene [0001].  Greene teaches that turbine blades can become damaged and need repairs.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use the repair technique of Greene on the turbine blade of Plante, if repaired became needed.  Plante appears to show a turbine in which the length and width…[are] greater by a factor of at least 10 than the thickness.  
Greene teaches cleaning the surface of a turbine blade to be repaired.  It therefore teaches step b.  Neither Plante nor Greene explicitly teach that the blade is made of monocrystalline or directionally solidified material.  Rather, Plante is silent as to the material of the blade, merely stating it is cast.  But it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to make the blade of Plante out of any know material that castable in the turbine arts.  Fernihough teaches that monocrystalline or directionally solidified material is such a known material.  See Fernihough [0005].
It should be noted at this point in the rejection, that the specific order these three references are combined is immaterial.  The underlying point, at this point in the rejection, is that 
Greene teaches welding repair techniques to repair cracks, but does not teach that these welding techniques involves remelting the surface in the recited manner.  Burbaum, however, discusses using remelting techniques to repair cracks in turbine blades using a remelting technique similar to that of the claim.  Burbaum differs from claim 28 in two key factors.  One, it uses this technique on superalloys in polycrystalline form (not monocrystalline form).  Two, Burbaum makes no mention of forming or removing an edge region.  Fernihough remedies both of these issues.
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).
Both Greene and Burbaum teach techniques for crack repair in turbine blades.  The relevant inquire is whether a person of ordinary skill would think the remelting technique of Burbaum would predictably work on monocrystalline materials.  Fernihough would suggest to one of ordinary skill that it would.  Fernihough teaches that a highly similar technique was successfully used on the relevant material to repair casting defects.  Thus, the remelting technique will work on monocrystalline turbine blades.  Burbaum uses this remelting technique for crack repair, but the underlying principals are the same.  In both cases, a defect of some type is melted away in such a manner that the repaired component will no longer have the defect but will have the original material properties.
Fernihough also teaches that the generation, and removal, of the edge region is a side effect of the repair process.  It occurs during any remelting process, whether for casting defect repair or crack repair.  Removing this edge region would be done in either case.
Claim 28 also recites no material [is] added to replace the material of the edge region removed in (d) such that the new dimensions are thinner.  Burbaum is silent as to whether material is added.  As discussed above, Fernihough teaches an embodiment in which the outer region is machined off.  During that discussion Fernihough teaches that it may be “helpful to add 
Claims 31-33 recite that various percentages of the bounding surface is remelted.  Burbaum shows remelting entire regions to repair cracks.  See Burbaum Figs. 1-3.  Also the amount of the surface melted is merely a result effective variable linked to the percentage of the surface containing cracks.  There is no criticality to the 50% or 75% or 90% value and thus no patentable significance.  Indeed, based on figures 1-3 of Burbaum, it would have been obvious to remelt the entire surface if riddled with cracks, as recited in claim 25.  Thus, smaller percentages taught in claims 6, 7, & 23-24, and 31-33 are also taught.
Under this rejection, all of the techniques associated with remelting taught by Fernihough would be applicable to repairing cracks.  Thus, the rejections above of all other claims proceed as above.  They are not repeated in the interest of brevity.

Claim 26 is not rejected over the prior art at this time.

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered.
Applicant argues that the negative limitation of claims 1 & 28 is described because the specification “exclusively” discloses not replacing removed material.  This assertion is unsupported by any citations to the specification.  Silence in the specification on the subject of an added negative limitation, does not constitute written support.
Examiner would also like to clarify that the rejection’s citation to paragraph [0038] is not part of the prima facie rejection.  It is (or rather was) a pre-emptive response to arguments that might be raised regarding whether the instant specification teaches a reason for excluding addition of material.  The prima facie rejection was, and is, that the specification provides no explicit support for the negative limitation and no evidence of the specification “describ[ing] a reason to exclude the relevant limitation” as required by Imphi.
Turning now to the prior art rejections.  Applicant correctly points out that claims 28-29 should not have been rejected under Greene in view of Fernihough.  Nor should claims 30-33 have been rejected under Greene in view of Fernihough and Plante. These specific rejections have been withdrawn.  These claims remain rejected under Plante in view of Greene, Burbaum, and Fernihough. 
Applicant argues that the rejection over Greene in view of Fernihough incorrectly states that claim 1 never explicitly recites that the remelted region is the previously recited damaged region.  Applicant asserts that claim 1 does explicitly recites this feature because claim 1 recites remelting at last a part of the bounding surface of the shroud segment which shows damage….  This is incorrect because it is not clear if the term which shows damage modifies the word part or the words flow channel segment.  Both interpretations are possible because the flow channel segment is described as being damaged and having a surface that specifically has damage.  If the latter, the part is merely a sub-set of the bounding surface of the damaged flow channel segment, but need not specifically be the damaged region.  Applicant can amend the claim to recite ‘remelting at least a damaged part of the bounding surface….’  Such an amendment would overcome the rejection of Greene in view of Fernihough (but not the rejection under Plante in view of Greene, Burbaum, and Fernihough). 
Applicant also argues that Fernihough fails to teach the feature that no material is added.  Applicant cites to numerous embodiments that all mentions adding material.  Again, the existence of a multiple embodiments that find it useful or helpful to add material does not negate that a person of ordinary skill reading Fernihough would understand the presence of an underlying embodiment in which no material is added.  At no point does Fernihough suggest or teach that failing to add material results in a non-functional embodiment.  To the contrary, the term “helpful” (as used in paragraph [0040]) implies such an embodiment will work, it just may 
Applicant cites to Belden regarding that when modifying references it is not enough to teach the embodiment is possible.  Belden is not relevant to the instant rejection because the rejection is not modifying Fernihough to create an embodiment in which no material is added.  It is examiner’s position that the term “helpful” necessarily teaches the existence of the non-adding embodiment as a baseline.  Fernihough then teaches several embodiments that add extra material in different ways.  But again, none of these embodiment negates the existence of the baseline embodiment.
Applicant’s arguments regarding claim 26 are persuasive because it would not have been obvious to specifically create a repaired segment whose repaired surface thickness is further reduced.  Allowability of this claim, however, is withheld pending resolution of the 112 issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOSHE K WILENSKY whose telephone number is (571)270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct quotations from claims, specifications, or references are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.